Exhibit 10.7 () Telephone: () Facsimile: () Attorney for St. George Investments, LLC IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS FIRST MUNICIPAL DISTRICT COUNTY DEPARTMENT – LAW DIVISION ST. GEORGE INVESTMENTS, LLC, an Illinois limited liability company, Plaintiff, vs. HELIX WIND, CORP., a Nevadacorporation, Defendant. ) JUDGMENT BY CONFESSION Case No. Judge Pursuant to /2-1301(c) and the affidavit of counsel for St. George Investments, LLC, an Illinois limited liability company, its successors or assigns (“St. George Investments”), the Court hereby enters judgment against Helix Wind, Corp., a Nevada corporation (“Defendant”), as follows: 1.Defendant failed to comply with the terms of that certain Convertible Secured Promissory Note dated March 30, 2010, made by Defendant in favor of St. George Investments and executed in Cook County, Illinois, attached hereto as Exhibit A (the “Note”), in that Defendant failed to make a required payment or payments thereunder. 2.By virtue of Defendant’s default and violation of the Note, judgment in favor of St. George Investments is hereby entered against Defendant in the amount of $779,500.00, plus costs and accrued and unpaid interest, less any payments previously made by Defendant, which net amount is $ (the “Judgment Amount”). 3.Interest shall accrue on the Judgment Amount at the rate of eighteen percent (18%) per annum until all amounts due under the terms of this Judgment by Confession are paid to St. George Investments. 4.It is agreed that this Judgment by Confession shall not be filed or recorded by St.
